Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
Claims 1-3, 5-10, 12, 13, and 15-23 are currently pending with claims 4, 11 and 14 being cancelled.  Claim 16 has been withdrawn as being directed to a non-elected species.  Accordingly, claims 1-3, 5-10, 12, 13, 15 and 17-23 are under consideration.
The rejection over Tadros has been withdrawn in view of the present amendment.  Tadros fails to disclose a polymer sheet where a second outer sheet comprises a pressure sensitive adhesive. 
The rejection over Cheung is maintained. 
New grounds of rejections are made in view of newly discovered references to Holland et al. (US 2019/0000233), Dressler (US 2015/0299539), Phillips (US 2011/01461`26), and EVA foam Technical Data Sheet from Jacobs & Thompson, 2018.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2019/0000233 to Holland et al. (hereinafter “Holland”).
Holland discloses a compressible pad for use on a cooler, comprising a face material, a fill material positioned beneath the face material, and a pressure sensitive adhesive (PSA) material on a surface of the fill material opposite the face material (paragraphs 27 and 28).   The face material comprises a graphic design or logo thereon (paragraph 26).  The fill material is a closed cell, compressible and resilient foam material comprising ethylene vinyl acetate (EVA) foam (paragraph 27).  There is no indication that the face material is attached to the fill material by an adhesive material (paragraphs 26 and 27).  
As to claim 2, Holland does not explicitly disclose the face material laminated to the fill material by thermally fusing.  However, it is a product-by-process limitation not as yet shown to produce a patentably distinct display board.  The examiner takes the position that the compressible pad is identical to or only slightly different than the claimed display board prepared by the method set out in the claim, because the prior art compressible pad and the claimed display board are formed from the same materials, having structural similarity. 
The compressible pad for use on a cooler comprises a face material, a fill material positioned beneath the face material, and a pressure sensitive adhesive material on a surface of the fill material opposite the face material (paragraphs 27 and 28).   The face material comprises a graphic design or logo thereon (paragraph 26).  The fill material is a closed cell, compressible and resilient foam material comprising EVA foam (paragraph 27).  There is no indication that the face material is attached to the fill material by an adhesive material (paragraphs 26 and 27).  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Holland. 
	 
Claims 5-10, 15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holland as applied to claim 1 above, further, in view of Technical Data sheet of EVA foam from Jacobs & Thompson, 2018. 
Holland does not explicitly disclose the EVA foam which is a crosslinked foam having a shore Hardness OO from 20 to 100, a tensile strength from 500 to 850 KPa, a tensile elongation from 100 to 200% and closed cells with diameter from 0.1 to 0.5 mm. 
The Jacobs &Thompson Technical Data Sheet discloses that a crosslinked EVA foam is produced using nitrogen blowing agent, and having a shore Hardness OO from 48, a tensile strength of 615 KPa, a tensile elongation of 180% and closed cells with diameter from 0.45 mm. The crosslinked EVA foam can be used in a wide variety of applications.  The crosslinked EVA foam is an environmentally friendly product with low VOCs, and great flame resistance.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a crosslinked EVA foam disclosed in the Jacobs &Thompson Technical data sheet for the fill material disclosed in Holland motivated by the desire to provide a fill material that is an environmentally friendly foam material with low VOCs and great flame resistance.  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0146126 to Phillips et al. (hereinafter “Phillips”).
Phillips discloses a display device comprising a foam panel 12, a sheet article 14 mounted on the foam panel by an adhesive carrier 12 wherein the sheet article comprises a base sheet bearing an image to be displayed (figure 1).  The display device further includes a foam frame 30 having an opening peripherally surrounding the image (figures 5 and 6).  The frame peripherally holds the foam panel with a compression fit (paragraph 32).  The display device also comprises PSA strips 34 on a surface of the foam panel opposite the adhesive carrier to attach the display device to a wall 28 (figures 5 and 6). 
The foam panel is a closed cell, resilient EVA foam (paragraph 9).  
The adhesive carrier comprises a central film having its side facing the foam panel coated with a permanent PSA, and its opposite side coated with a repositionable PSA to allow multiple opportunities to accurately position the image- carrying sheet article on the foam panel (paragraph 10). 
The sheet article reads on the claimed first outer sheet layer.  
The PSA strip 34 corresponds to the claimed second outer sheet layer. 
As to claims 2 and 3, the adhesive carrier comprises a central film having its side facing the foam panel coated with a permanent PSA, and its opposite side coated with a repositionable PSA to allow multiple opportunities and time to accurately position the image-carrying sheet article on the foam panel (paragraph 10). 
Claims 5-10, 15, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claim 1 above, further in view of Technical Data sheet of EVA foam from Jacobs & Thompson, 2018. 
Phillips does not explicitly disclose the EVA foam which is a crosslinked foam having a shore Hardness OO from 20 to 100, a tensile strength from 500 to 850 KPa, a tensile elongation from 100 to 200% and closed cells with diameter from 0.1 to 0.5 mm. 
The Jacobs &Thompson Technical Data Sheet discloses that a crosslinked EVA foam is produced using nitrogen blowing agent, and having a shore Hardness OO from 48, a tensile strength of 615 KPa, a tensile elongation of 180% and closed cells with diameter from 0.45 mm. The crosslinked EVA foam can be used in a wide variety of applications.  The crosslinked EVA foam is an environmentally friendly product with low VOCs, and great flame resistance.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a crosslinked EVA foam disclosed in the Jacobs &Thompson Technical data sheet for the foam panel disclosed in Phillips motivated by the desire to provide a foam panel that is an environmentally friendly product with low VOCs and great flame resistance.  

Claims 12, 13, 18, 19, and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips as applied to claim 1 above, and further in view of US 2015/0299539 to Dressler (hereinafter “Dressler”). 
Phillips does not explicitly disclose the use of PSA material comprising an air release mechanism configured to assist in eliminating air bubbles during mounting an item onto the PSA material. 
Dressler, however, teaches the use of a heat activated adhesive for bonding a display graphic film layer to a foam board at a remarkably low temperature setting of 110 to 130oF in a roll or vacuum press laminator wherein the heat activated adhesive has a plurality of micro perforations there through to provide pathways for air to travel during bonding process, thereby avoiding delamination while achieving quality appearance (paragraph 43). 
Dressler also discloses that the heat activated adhesive which is combination of polyvinyl acetate ethylene and polyurethane exhibits low melt temperature, aggressive adhesion with strong hot stack and low propensity to transfer to a laminator roll or press (paragraphs 21-32).  The heat activated adhesive is a hot melt, PSA adhesive because it is bonded to all mounting items at a temperature of 130oF in a mechanical or vacuum press (paragraph 35).   
Phillips and Dressler are directed to the use of a PSA material to bond all mounting items.  As such, they are in analogous arts.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hot melt PSA adhesive with multiple micro perforations disclosed in Dressler to attach the EVA foam panel to the wall motivated by the desire to provide pathways for air bubbles to travel, thereby avoiding delamination.   

Claims 1-3, 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0124653 to Tadros (hereinafter “Tadros”) further in view of Dressler. 
Tadros discloses a polymer sheet comprising a first polymer layer, and a second foamed layer wherein the second foamed layer is arranged between and bonded to the first polymer layers via an adhesive material (figure 1b and paragraph 68).  The second foam layer comprises an organic polymer which is polyolefin, urethane, ethylene propylene diene rubber (EPR) or nylon/elastomer (paragraphs 23, 25 and 26).  The second foam layer is made of a closed cell, and crosslinked foam material (paragraphs 45 and 70).   The colored diffusion sheet is used for displaying signs such as graphics, artwork, signs and other messages that are to be viewed by the public (paragraph 81).  This is a clear indication that the first polymer layer includes a display graphic printed or mounted thereon.  The polymer sheet minimizes the appearance of the color difference between the lit and unlit states for the sign or display (paragraph 75).  
Tadros does not explicitly disclose the adhesive material for securing the first polymer layer and second foamed layer comprising a pressure sensitive adhesive.  
Dressler, however, teaches the use of a heat activated adhesive for bonding a display graphic film layer to a foam board at a remarkably low temperature setting of 110 to 130oF in a roll or vacuum press laminator wherein the heat activated adhesive has a plurality of micro perforations therethrough to provide pathways for air to travel during bonding process, thereby avoiding delamination while achieving quality appearance (paragraph 43). 
Dressler also discloses that the heat activated adhesive which is combination of polyvinyl acetate ethylene and polyurethane exhibits low melt temperature, aggressive adhesion with strong hot stack and low propensity to transfer to a laminator roll or press (paragraphs 21-32).  The heat activated adhesive is a hot melt, PSA adhesive because it is bonded to all mounting items at a temperature of 130oF in a mechanical or vacuum press (paragraph 35).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a heat activated adhesive having multiple micro perforations therein disclosed in Dressler for bonding the first polymer layer to the second foamed layer motivated by the desire to provide pathways for air bubbles to travel, thereby avoiding delamination while achieving quality appearance.   
As to claim 10, Tadros discloses that the second foamed layer has closed cells with an average cell diameter of from 10 nm to 1 mm overlapping the claimed range (paragraphs 42 and 45).  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the cell diameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the cell diameter is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam cells having an average cell diameter in the range instantly claimed motivated by the desire to reduce the density of the foamed layer.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Applicant alleges that Tadros does not render the claim obvious because polycarbonate foam sheet shown in table 2 is not an elastomeric foam required by the claim.  The examiner respectfully disagrees. 
Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  
A fair reading of the reference as a whole showed that the foam layer could be made of an elastomeric foam material as well (paragraph 26).  Further, it is reminded that example is merely for the purpose of illustration and should not be regarded as limiting the scope of the reference or the manner in which it can be practiced.
 Tadros does not disclose a second polymeric layer comprising a pressure sensitive adhesive.  However, new combination of Tadros and Dressler suggests the claimed invention. 
Claims 1-3, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2006/0228539 to Cheung (hereinafter “Cheung”). 
Chung discloses a gliding board comprising: 
a top plastic polymer film with a printed display graphic 11, 
a first layer of a thermoplastic substance 12,
an upper backing foam of closed cell, high density of ethylene vinyl acetate (EVA) 13, 
a second layer of a thermoplastic substance 14, 
a foam core of low density polyethylene foam 15, 
a third layer of a thermoplastic substance 16,
a lower backing foam of closed cell, high density of EVA 17, and 
a protective sheet of polyethylene foam 18 (figure 1, and paragraphs 40-47). 
The first and second layers of the thermoplastic substance 12, 14 comprises EVA and tackifying resin (paragraph 51) corresponding to the claimed thermoplastic adhesive material. The top plastic polymer film with a printed display graphic is adhered to the upper backing foam of closed cell, high density of EVA by the first layer of the thermoplastic substance in a roll laminator (figure 12).  Accordingly, the thermoplastic substance of a hot melt PSA material would inherently be present.  
The top plastic polymer film with a printed display graphic 11 corresponds to the claimed first outer sheet.  
The upper backing foam of EVA 13 foam reads upon the claimed foam core substrate.  
The second layer of a thermoplastic substance 14 is equated to the claimed second outer sheet layer.  
As to claims 2, 3, 12, and 13, Cheung discloses that the upper backing foam of EVA foam is adhered to the top plastic film layer by the EVA adhesive material (paragraph 51).  

Claims 5-10, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung as applied to claim 1 above, and further in view of Technical Data sheet of EVA foam from Jacobs & Thompson, 2018. 
Cheung does not explicitly disclose the EVA foam which is a crosslinked foam having a shore Hardness OO from 20 to 100, a tensile strength from 500 to 850 KPa, a tensile elongation from 100 to 200% and closed cells with diameter from 0.1 to 0.5 mm. 
The Jacobs &Thompson Technical Data Sheet discloses that a crosslinked EVA foam is produced using nitrogen blowing agent, and having a shore Hardness OO from 48, a tensile strength of 615 KPa, a tensile elongation of 180% and closed cells with diameter from 0.45 mm. The crosslinked EVA foam can be used in a wide variety of applications.  The crosslinked EVA foam is an environmentally friendly product with low VOCs, and great flame resistance.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the crosslinked EVA foam disclosed in the Jacobs &Thompson Technical data sheet for the upper backing foam disclosed in Cheung motivated by the desire to provide an   environmentally friendly foam product with low VOCs, and great flame resistance.  

Claims 5-7, 10, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung as applied to claim 1 above, and further in view of US 6,531,520 to Bambara et al. (hereinafter “Bambara”).
Cheung does not explicitly disclose an upper backing foam comprising a crosslinked EVA foam having an average cell diameter from 0.1 to 0.5 mm and a Shore OO hardness from 20-200.  
Bambara, however, teaches a crosslinked foam material obtained from a composition comprising a single-site initiated polyolefin resin having a density below 0.87 g/cc and up to 40 wt% of a polyolefin comprising ethylene and propylene (column 1, lines 35-40; and column 2, lines 10-15).  The composition further includes less than about 70 wt% of a second polyolefin comprising EVA copolymer (column 2, lines 40-45).   The crosslinked foam is obtained using nitrogen foaming agent (column 7, lines 30-35).  The crosslinked foam has a closed cell structure with an average cell diameter of 0.25 mm, a shore OO hardness of 30 within the claimed ranges (column 3, lines 15-20; table 14). The crosslinked foam material is useful in manufacture of a component in flotation devices for water sports (column 1, lines 15-25).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the crosslinked foam material disclosed in Bambara for the upper backing foam disclosed in Cheung motivated by the desire to provide good flexibility and superior weather resistance. 
As to claims 17-19, Cheung discloses that the upper backing foam of EVA foam is adhered to the top plastic film layer by the EVA adhesive material (paragraph 51).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung as applied to claim 1 above, and further in view of Dressler. 
Cheung does not explicitly disclose the use of an adhesive material comprising an air release mechanism configured to assist in eliminating air bubbles during mounting an item onto the adhesive material. 
Dressler, however, teaches the use of a heat activated adhesive for bonding a display graphic film layer to a foam board at a remarkably low temperature setting of 110 to 130oF in a roll or vacuum press laminator wherein the heat activated adhesive has a plurality of micro perforations there through to provide pathways for air to travel during bonding process, thereby avoiding delamination while achieving quality appearance (paragraph 43). 
Dressler also discloses that the heat activated adhesive which is combination of polyvinyl acetate ethylene and polyurethane exhibits low melt temperature, aggressive adhesion with strong hot stack and low propensity to transfer to a laminator roll or press (paragraphs 21-32).  The heat activated adhesive is a hot melt, PSA adhesive because it is bonded to all mounting items at a temperature of 130oF in a mechanical or vacuum press (paragraph 35).   
Cheung and Dressler are directed to the use of an adhesive material to bond all the mounting items.  As such, they are in analogous arts.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a heat activated adhesive having multiple micro perforations therein disclosed in Dressler for bonding the EVA foam to the PE foam motivated by the desire to provide pathways for air bubbles to travel, thereby avoiding delamination.   
Response to Arguments
Applicant alleges that Cheung fails to disclose the claimed invention because Cheung does not teach a gliding board comprising alternating layers of foam and thermoplastic material.  
The examiner respectfully disagrees. 
Applicant’s allegation is not commensurate in scope with the claim.  The transitional term “comprising” allows the claimed display board including additional layers other than the elastomeric layer, the first and second outer sheet layers.  
As previously discussed, the top plastic polymer film with a printed display graphic 11 corresponds to the claimed first outer sheet.  
The upper backing foam of EVA 13 foam reads upon the claimed foam core substrate.  
The second layer of a thermoplastic substance 14 is equated to the claimed second outer sheet layer.  
Accordingly, the rejection based on Cheung is maintained. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788